Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered. 
Response to Amendment   
2.	Applicant's amendments, filed July 25, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed July 25, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1 and 19 are amended.
	Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (U.S. Patent Application 20210096693 A1) in view of Trend et al. (U.S. Patent Application 20130155000 A1, hereinafter “Trend”).

Regarding Claim 1 (Currently Amended), Ye teaches an electronic device (Fig 14 display device 300 par 0086), comprising: 
a display layer (Fig 14 display layer 303 par 0086); and 
a sensor layer on the display layer (Fig 14 touch layer 200 on the display layer 303 par 0088) and 
having an active region and a peripheral region adjacent to the active region (touch displays are well-known to include active and peripheral regions, see e.g. Kim US 20150277606 A1 par 0060 Fig 2), 
the sensor layer including a plurality of sensing units on the active region (par 0052 Fig 1 unit may be defined as comprising e.g. row of sub-sensing units 100) and a plurality of wiring lines on the peripheral region (par 0088 Fig 1 first and second wires 203), 
wherein each of the plurality of sensing units includes a plurality of sub-sensing units (par 0053 Fig 1 e.g. first row includes five sub-sensing units 100) 
wherein each of the plurality of sub-sensing units includes: 
a first portion extending in a first direction (par 0054 Fig 2,4 trunk 1021 extending in a first direction X);
a plurality of second portions protruding from the first portion (par 0058 Figs 2,4 branch 1022 protruding from 1021) 
a plurality of cross patterns spaced apart from each other across the first portion (par 0060 Figs 2,3 trunks 1011a and 1011b spaced apart from each other across trunk 1021); and 
a bridge pattern (par 0060 Fig 6 bridge 104) insulated from the first portion (par 0078 Fig 9 bridge 104 insulated from the first portion 1021/105) and electrically connected to the plurality of cross patterns (par 0060 Fig 6 bridge 104 connects the upper electrode trunk 1011a and the lower electrode trunk 1011b), the bridge pattern intersecting the first portion (par 0140 Fig 6 bridge 104 intersecting the first portion 1021/105), 
wherein the plurality of wiring lines include a first wiring line and a second wiring line that are electrically connected to the plurality of sub-sensing units (par 0088 Fig 1 first and second wires 203).
However, Ye appears not to expressly teach a plurality of second portions protruding from the first portion at an acute angle relative to the first direction.
Trend teaches a plurality of second portions protruding from the first portion at an acute angle relative to the first direction (Fig 11A includes a pattern 160 with a plurality of second “limb” portions protruding from the first main horizontal trunk portion at an acute (~45º) angle relative to the first horizontal direction).
Ye and Trend are analogous art as they each pertain to touch electrode patterns. It would have been obvious to a person of ordinary skill in the art to modify the electrode pattern of Ye with the inclusion of an acute angled second portion as taught by Trend. The motivation would have been in order to provide an electrode pattern corresponding to a gap of sub-pixels when sub-pixel gaps are not all positioned only horizontally or vertically (Ye par 0074).

Regarding Claim 2 (Original), Ye as modified teaches the electronic device of claim 1, wherein each of the plurality of cross patterns includes: 
a first cross portion extending in a second direction intersecting the first direction (Ye par 0060 Figs 2,3 trunks 1011a and 1011b spaced apart from each other across trunk 1021); and 
a plurality of second cross portions protruding from the first cross portion and adjoining the plurality of second portions (Ye par 0060 Figs 2,3 branches 1012 protruding from trunk 1011 and adjoining second portions 1022).

Regarding Claim 3 (Previously Presented), Ye as modified teaches the electronic device of claim 2, wherein the plurality of second portions (Ye par 0058 Figs 2,4 branch 1022 protruding from 1021) include: 
a plurality of first pattern portions protruding in the second direction from the first portion (Ye par 0058 Figs 2,4 branch 1022 protruding from 1021 in the Y direction); 
a plurality of second pattern portions that correspondingly protrude from the plurality of first pattern portions in a third direction at an angle between the first direction and the second direction (Ye par 0075 Fig 7 at least some second pattern portions are suggested as comprising a grid of angled protrusions from first pattern portions 103 [1021] in a third direction at an angle between the first direction X and the second direction Y); and 
a plurality of third pattern portions that protrude in a first cross direction intersecting the first and second directions (Ye par 0075 Fig 7 at least some third pattern portions are suggested as comprising a grid of angled protrusions from first pattern portions 102 [1021] in a third direction at an angle between the first direction X and the second direction Y).

Regarding Claim 4 (Previously Presented), Ye as modified teaches the electronic device of claim 3, wherein the plurality of second cross portions (Ye par 0060 Figs 2,3 branches 1012 protruding from trunk 1011 and adjoining second portions 1022) include: 
a plurality of first cross pattern portions that correspondingly surround the plurality of first pattern portions and the plurality of second pattern portions (Ye par 0058 Figs 2,4 branch 1012 protruding from 1011 includes vertical and horizontal branches which surround first and second pattern portions comprising branch 1022 protruding from 1021 in the Y and then X directions); and 
a plurality of second cross pattern portions that correspondingly protrude in a direction toward the plurality of third pattern portions (Ye par 0075 Fig 7 at least some second cross pattern portions are suggested as comprising a grid of angled protrusions from trunk 1011 [101] in a third direction at an angle between the first direction X and the second direction Y toward the third pattern portions).

Regarding Claim 5 (Original), Ye as modified teaches the electronic device of claim 4, wherein 
each of the plurality of sub-sensing units further includes a plurality of dummy parts that are correspondingly located between the plurality of first pattern portions, the plurality of second pattern portions, the plurality of third pattern portions, and the plurality of second cross pattern portions (Ye par 0067,0075 Fig 2,5, dummy patterns 103).

Regarding Claim 6 (Previously Presented), Ye as modified teaches the electronic device of claim 2, wherein the plurality of second cross portions (Ye par 0060 Figs 2,3 branches 1012 protruding from trunk 1011 and adjoining second portions 1022) include: 
a plurality of first cross pattern portions protruding in the first direction from the first cross portion (Ye par 0058 Figs 2,4 branch 1012 protruding from 1011 includes horizontal branches which surround first and second pattern portions comprising branch 1022 protruding in the first horizontal direction from the first cross portion); and 
a plurality of second cross pattern portions that correspondingly protrude from the plurality of first cross pattern portions in a third direction at an angle between the first direction and the second direction (Ye par 0075 Fig 7 at least some second cross pattern portions are suggested as comprising a grid of angled protrusions from trunk 1011 [101] in a third direction at an angle between the first direction X and the second direction Y toward the third pattern portions).

Regarding Claim 7 (Original), Ye as modified teaches the electronic device of claim 6, wherein the plurality of second portions (Ye par 0058 Figs 2,4 branch 1022 protruding from 1021) include: 
a plurality of first pattern portions that correspondingly surround the plurality of first cross pattern portions and the plurality of second cross pattern portions (Ye par 0058 Figs 2,4 a first set of horizontal and vertical branches 1022 protruding from 1021 surround the plurality of first cross pattern portions and the plurality of second cross pattern portions); and 
a plurality of second pattern portions that are correspondingly spaced apart from the plurality of first pattern portions across the plurality of first cross pattern portions and the plurality of second cross pattern portions (Ye par 0058 Figs 2,4 a second set of horizontal and vertical branches 1022 protruding from 1021 are spaced apart from the plurality of first pattern portions comprising a first set of horizontal and vertical branches 1022 protruding from 1021).

Regarding Claim 8 (Original), Ye as modified teaches the electronic device of claim 2, wherein the plurality of second portions (Ye par 0058 Figs 2,4 branch 1022 protruding from 1021) include: 
a plurality of first pattern portions protruding from the first portion in a first cross direction intersecting the first and second directions (Ye par 0075 Fig 7 at least some first pattern portions are suggested as comprising a grid of angled protrusions from trunk 1021 [102] in a third direction at an angle between the first direction X and the second direction Y toward the third pattern portions); and 
a plurality of second pattern portions protruding from the first portion in a second cross direction intersecting the first cross direction (Ye par 0075 Fig 7 at least some first pattern portions are suggested as comprising a grid of angled protrusions from trunk 1021 [102] in a third direction at an angle between the first direction X and the second direction Y toward the third pattern portions).

Regarding Claim 9 (Original), Ye as modified teaches the electronic device of claim 8, wherein the plurality of second cross portions (Ye par 0060 Figs 2,3 branches 1012 protruding from trunk 1011 and adjoining second portions 1022…) surround the plurality of second portions (Ye … surround par 0058 Figs 2,4 branches 1022 protruding from 1021).

Regarding Claim 10 (Original), Ye as modified teaches the electronic device of claim 9, wherein the plurality of sub-sensing units further include a plurality of dummy parts that are correspondingly located between the plurality of second cross portions and the plurality of second portions (Ye par 0067,0075 Fig 2,5, dummy patterns 103).

Regarding Claim 11 (Original), Ye as modified teaches the electronic device of claim 8, wherein the plurality of second cross portions (Ye par 0060 Figs 2,3 branches 1012 protruding from trunk 1011 and adjoining second portions 1022) include: 
a plurality of first cross pattern portions that adjoin the plurality of first pattern portions and protrude in the first cross direction from the first cross portion (Ye par 0058 Figs 2,4 branch 1012 protruding from 1011 includes vertical branches which adjoin first pattern portions and protrude from the first cross portion; par 0075 Fig 7 at least some of these first cross pattern portions are suggested as comprising a grid of angled protrusions from trunk 1021 [102] in a third direction at an angle between the first direction X and the second direction Y toward the third pattern portions); and 
a plurality of second cross pattern portions that adjoin the plurality of second pattern portions and protrude in the second cross direction from the first cross portion (Ye par 0058 Figs 2,4 branch 1012 protruding from 1011 includes vertical branches which adjoin first pattern portions and protrude from the first cross portion; par 0075 Fig 7 at least some of these second cross pattern portions are suggested as comprising a grid of angled protrusions from trunk 1021 [102] in a third direction at an angle between the first direction X and the second direction Y toward the third pattern portions).

Regarding Claim 12 (Original), Ye as modified teaches the electronic device of claim 11, wherein each of the plurality of sub-sensing units includes: 
a plurality of first dummy portions that are correspondingly located between the plurality of first pattern portions and the plurality of first cross pattern portions (Ye par 0067,0075 Fig 2,5, dummy patterns 103); and 
a plurality of second dummy portions that are correspondingly located between the plurality of second pattern portions and the plurality of second cross pattern portions (Ye par 0067,0075 Fig 2,5, dummy patterns 103).

Regarding Claim 13 (Original), Ye as modified teaches the electronic device of claim 2, wherein 
the plurality of second portions protrude in the second direction from the first portion (Ye par 0058 Figs 2,4 branches 1022 protruding from 1021 in Y direction), and 
the plurality of second cross portions protrude in the first direction from the first cross portion (Ye par 0060 Figs 2,3 branches 1012 protruding from trunk 1011  horizontally).

Regarding Claim 14 (Previously Presented), Ye as modified teaches the electronic device of claim 1, wherein 
each of the plurality of sensing units has a first region (Ye see annotated Fig 2 below first region), 
a plurality of second regions adjacent in the first direction to the first region (Ye see annotated Fig 2 below, second region adjacent horizontally), and 
a plurality of third regions adjacent in a second direction to the first region (see annotated Fig 2 below, third region adjacent vertically), the second direction intersecting the first direction (Ye horizontal intersecting vertical), 
wherein the first portion, the plurality of second portions, the plurality of cross patterns, and the bridge pattern are within the first region (Ye see annotated Fig 2 below first region is provided such), 
wherein the first portion and the plurality of second portions are within one or more of the plurality of second regions (Ye see annotated Fig 2 below second region is provided such), and 
wherein the plurality of cross patterns are within one or more of the plurality of third regions (Ye see annotated Fig 2 below third region is provided such).

    PNG
    media_image1.png
    586
    726
    media_image1.png
    Greyscale
  annotated Ye Fig 2 excerpt

Regarding Claim 15 (Original), Ye as modified teaches the electronic device of claim 2, wherein 
each of the plurality of sub-sensing units further includes a dummy electrode (Ye par 0067,0075 Fig 2,5, dummy patterns 103), 
wherein each of the plurality of sub-sensing units has a first region and a second region that surrounds the first region (Ye see annotated Fig 2 below such 1st and 2nd regions are noted), 
wherein the first region is provided with the first portion, the plurality of second portions, the plurality of cross patterns, the bridge pattern, and the dummy electrode (Ye see annotated Fig 2 below first region is provided such), and 
wherein the second region is provided with the first portion, the first cross portion, and the dummy electrode (Ye see annotated Fig 2 below second region is provided such).

    PNG
    media_image2.png
    566
    717
    media_image2.png
    Greyscale
 annotated Ye Fig 2 excerpt

Regarding Claim 16 (Original), Ye as modified teaches the electronic device of claim 1, wherein each of the plurality of wiring lines is connected to the sub-sensing units adjacent to the peripheral region (Ye par 0088 Fig 1 first and second wires 203).

Regarding Claim 17 (Original), Ye as modified teaches the electronic device of claim 1, wherein 
each of the plurality of wiring lines is connected to one of the sub-sensing units adjacent to the peripheral region (Ye par 0088 Fig 1 first and second wires 203), and 
the sensor layer further includes a plurality of connection patterns that connect the plurality of sub-sensing units to each other (Ye par 0064 Figs 2,4 connection patterns 104 and 105, and extensions of trunks 1011 and 1021, connect the plurality of sub-sensing units to each other).

Regarding Claim 18 (Original), Ye as modified teaches the electronic device of claim 1, wherein 
the first wiring line is electrically connected to the first portion and the plurality of second portions (Ye par 0088 Fig 1 first wires 203 electrically connected to the first portion and the plurality of second portions), and 
the second wiring line is electrically connected to the plurality of cross patterns and the bridge pattern (Ye par 0088 Fig 1 second wires 203 electrically connected to the plurality of cross patterns and the bridge pattern).

Regarding Claim 19 (Currently Amended), Ye teaches an electronic device (par 0086 Fig 1A4 display device 300), comprising: 
a display layer (Fig 14 display layer 303 par 0086); and 
a sensor layer on the display layer (Fig 14 touch layer 200 on the display layer 303 par 0088) and 
having an active region and a peripheral region adjacent to the active region (Fig 1; touch displays are well-known to include active and peripheral regions, see e.g. Kim US 20150277606 A1 par 0060 Fig 2), 
the sensor layer including a first electrode and a second electrode that extend in a first direction (par 0054 Figs 1, 2,4 first and second trunks 1021 extending in a first direction X), a third electrode that extends in a second direction intersecting the first direction portion (par 0060 Figs 2,3 trunks 1011a and 1011b spaced apart from each other across trunk 1021),  
wherein the first electrode, the second electrode, and the third electrode are on the active region (par 0088 Fig 14  touch electrode layer 200 is disposed on the display layer 303; par 0090 electrode grid lines of the touch electrode layer 200 avoid sub-pixels of the touch display device 300) and form a plurality of sub-sensing units (par 0053 Fig 1 e.g. first row includes a plurality of sub-sensing units 100),
wherein the plurality of wiring lines are on the peripheral region (par 0088 Fig 1 first and second wires 203), 
wherein the first electrode includes: 
a first electrode portion extending in the first direction (par 0054 Fig 2,4 left trunk portion 1021 extending in a first direction X); and 
a plurality of first protrusions that protrude from the first electrode portion (par 0058 Figs 2,4 branch 1022 protruding from left trunk portion 1021), 
wherein the second electrode includes: 
a second electrode portion extending in the first direction (par 0054 Fig 2,4 right trunk portion 1021 extending in a first direction X); and 
a plurality of second protrusions protruding from the second electrode portion (par 0058 Figs 2,4 branch 1022 protruding from right trunk portion1021) 
wherein the third electrode includes: 
a third electrode portion extending in the second direction (par 0060 Figs 2,3 trunks 1011a and 1011b spaced apart from each other across trunk 1021); and 
a plurality of third protrusions that correspondingly surround the plurality of first protrusions and the plurality of second protrusions (par 0058 Figs 2,4 branch 1012 protruding from 1011 includes vertical and horizontal branches which surround first and second pattern portions comprising branch 1022 protruding from 1021 in the Y and then X directions), and 
wherein the plurality of wiring lines include: 
a first wiring line that is electrically connected to the first electrode and the second electrode (par 0088 Fig 1 first wires 203 connected to first and second electrodes comprising trunk portions of 1021); and 
a second wiring line that is electrically connected to the third electrode (par 0088 Fig 1 second wires 203 connected to third electrodes comprising trunks 1011a and 1011b).
However, Ye appears not to expressly teach a plurality of second protrusions protruding from the second electrode portion at an acute angle relative to the first direction.
Trend teaches a plurality of second protrusions protruding from the second electrode portion at an acute angle relative to the first direction (Fig 11A includes a pattern 160 with a plurality of second “limb” portions protruding from the first main horizontal trunk portion at an acute (~+45º) angle relative to the first horizontal direction).
Ye and Trend are analogous art as they each pertain to touch electrode patterns. It would have been obvious to a person of ordinary skill in the art to modify the electrode pattern of Ye with the inclusion of an acute angled second protrusions as taught by Trend. The motivation would have been in order to provide an electrode pattern corresponding to a gap of sub-pixels when sub-pixel gaps are not all positioned only horizontally or vertically (Ye par 0074).

Regarding Claim 20 (Original), Ye as modified teaches the electronic device of claim 19, wherein the sensor layer further includes a plurality of bridge patterns (Ye par 0060 Fig 6 bridge 104) electrically connected to opposite ends of the third electrode (Ye par 0060 Fig 6 bridge 104 connects the upper electrode trunk 1011a and the lower electrode trunk 1011b).

Response to Arguments
Applicant’s arguments filed July 25, 2022 with respect to claims 1 and 19, wherein Ye is argued not to teach these claim’s limitations, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner submits that Ye in view of Trend teaches the limitations of Claims 1 and 19, and thus the rejections of these claims and their dependent claims are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624